Exhibit 10.5

 

Dienstvertrag     Service Agreement zwischen     between

der W.E.T. Automotive Systems

Aktiengesellschaft,

Rudolf-Diesel-Str. 12, 85235 Odelzhausen,

-vertreten durch den Aufsichtsrat,

dieser wiederum vertreten durch

den Aufsichtsratsvorsitzenden,

Herrn Dr. Franz Scherer -

(die „Gesellschaft“),

   

W.E.T. Automotive Systems

Aktiengesellschaft,

Rudolf-Diesel-Str. 12, 85235 Odelzhausen,

Germany

-represented by the supervisory board,

the latter represented by its chairman,

Dr. Franz Scherer -

(the “Company”),

und     and

Herrn Caspar Baumhauer,

Finsterwalder Str. 28, 80997 München

(„CB“, gemeinsam mit der Gesellschaft

die „Parteien“).

   

Mr. Caspar Baumhauer,

Finsterwalder Str. 28, 80997 Munich,

Germany

(“CB”, together with the Company

the “Parties”).

I.

Präambel

   

I.

Preamble

1.   Die Parteien haben am 15. März 2005 einen Dienstvertrag geschlossen (der
„Dienstvertrag“), der durch Nachträge vom 12. März 2010 („Erster Nachtrag“) und
4. Juli 2011 („Zweiter Nachtrag“) geändert und ergänzt wurde.     1.   The
Parties have entered into, on 15 March 2005, a service agreement (the “Service
Agreement”), which was amended and supplemented by amendments dated
12 March 2010 (“First Amendment”) and 4 July 2011 (“Second Amendment”). 2.   Die
Amerigon Europe GmbH mit Sitz in Augsburg, eingetragen im Handelsregister des
Amtsgerichts Augsburg unter HRB 25596 („Amerigon Europe“), hat am 11. April 2011
ein freiwilliges öffentliches Übernahmeangebot gemäß §§ 29 ff. des
Wertpapiererwerbs- und Übernahmegesetzes (WpÜG) zum Erwerb sämtlicher Aktien der
    2.   Amerigon Europe GmbH with its registered seat in Augsburg, Germany,
registered with the commercial register at the local court of Augsburg under
HRB 25596 (“Amerigon Europe”), has issued, on 11 April 2011, a voluntary public
tender offer pursuant to Sections 29 et seq. of the German Securities
Acquisition and Takeover Act (WpÜG) for the acquisition of all shares of the



--------------------------------------------------------------------------------

Dienstvertrag // Herr Caspar Baumhauer / W.E.T. Automotive Systems AG    Seite 2
von 20

 

  Gesellschaft abgegeben (das „Übernahmeangebot“). Amerigon Europe ist eine
100%-ige Tochtergesellschaft der Amerigon, Inc. mit Sitz in Northville,
Michigan, USA („Amerigon, Inc.“).       Company (the “Tender Offer“). Amerigon
Europe is a 100% subsidiary of Amerigon, Inc. with its registered seat in
Northville, Michigan, USA (“Amerigon, Inc.”). 3.  

Das Übernahmeangebot erfolgte in Übereinstimmung mit dem am 28. Februar 2011
zwischen der Gesellschaft, Amerigon Europe und Amerigon, Inc. geschlossenen
Business Combination Agreement („BCA“), das nähere Regelungen zur (aus damaliger
Sicht: künftigen) Beteiligung der Amerigon Europe an der Gesellschaft enthält.
Unter anderem sieht das BCA in Ziffer III.2. vor, dass Amerigon Europe und die
Gesellschaft nach dem Vollzug des Übernahmeangebots, vorbehaltlich der
Zustimmung der entsprechenden Gesellschaftsorgane, insbesondere der
Hauptversammlung der Gesellschaft, einen Beherrschungs- und
Gewinnabführungsvertrag gemäß §§ 291 ff. AktG schließen (der „Beherrschungs- und
Gewinnabführungsvertrag“). Darüber hinaus sieht das BCA in Ziffer III.4. vor,
dass die Gesellschaft, vertreten durch den Aufsichtsrat, und die derzeitigen
Mitglieder des Vorstands der Gesellschaft (die „Vorstandsmitglieder“, jedes
einzelne ein „Vorstandsmitglied“) neue Dienstverträge mit Wirkung zum
Wirksamwerden des Beherrschungs- und Gewinnabführungsvertrages durch Eintragung
im Handelsregister schließen (der Zeitpunkt des Wirksamwerdens des
Beherrschungs- und Gewinnabführungsvertrages das „BGAV-Wirksamkeitsdatum“).

 

Schließlich sieht das BCA, ebenfalls in

    3.   The Tender Offer was made in accordance with the Business Combination
Agreement entered into on 28 February 2011 by the Company, Amerigon Europe and
Amerigon, Inc. (“BCA”), which contains further provisions regarding the (then:
future) participation of Amerigon Europe in the Company. Inter alia, the BCA
provides in Section III.2. that Amerigon Europe and the Company shall enter
into, after the consummation of the Tender Offer, subject to the approval of the
respective corporate bodies, in particular the shareholders’ meeting of the
Company, a domination and profit and loss transfer agreement within the meaning
of Sections 291 et seq. of the German Stock Corporation Act (Beherrschungs- und
Gewinnabführungsvertrag im Sinne der §§ 291 ff. AktG) (the “Domination and
Profit and Loss Transfer Agreement”). Further, the BCA provides in
Section III.4. that the Company, represented by the supervisory board, and the
current members of the management board of the Company (the “Members of the
Management Board”, each a “Member of the Management Board”) enter into new
service agreements as of the Domination and Profit and Loss Transfer Agreement
becoming effective by its registration with the commercial register (the
effective date of the Domination and Profit and Loss Transfer Agreement the
“DPLTA Effective Date”). Finally, the BCA provides, also in Section III.4., that
the



--------------------------------------------------------------------------------

Dienstvertrag // Herr Caspar Baumhauer / W.E.T. Automotive Systems AG    Seite 3
von 20

 

  Ziffer III.4., vor, dass die derzeitigen Dienstverträge der
Vorstandsmitglieder vor Abschluss des Beherrschungs- und
Gewinnabführungsvertrages dahingehend ergänzt werden, dass jedes
Vorstandsmitglied berechtigt ist, von seinem Amt zurückzutreten und seinen
Dienstvertrag zu kündigen, wenn die Gesellschaft und das betreffende
Vorstandsmitglied nicht bis zum BGAV-Wirksamkeitsdatum einen neuen Dienstvertrag
geschlossen haben.      

current service agreements of the Members of the Management Board shall be
amended, prior to the signing of the Domination and Profit and Loss Transfer
Agreement, in such way that each Member of the Management Board has the right to
resign from his office and to terminate his service agreement in case the
Company and the respective Member of the Management Board have not entered into
a new service agreement prior to the DPLTA Effective Date.

4.   Mit dem Abschluss dieser Vereinbarung (die „Vereinbarung“) soll der
Dienstvertrag in der Fassung des Ersten und des Zweiten Nachtrags weiter ergänzt
und -aus Gründen der Übersichtlichkeit - in eine konsolidierte Fassung
zusammengeführt werden. Hiernach soll diese Vereinbarung die einzige bindende
Vereinbarung zwischen den Parteien sein.     4.   By the conclusion of this
agreement (the “Agreement”), the Service Agreement, as amended by the First and
Second Amendment, shall be further supplemented and -for clarity reasons -
merged into one consolidated version. Hereafter, this Agreement shall be the
only binding agreement between the Parties. Dies vorausgeschickt, vereinbaren
die Parteien hiermit was folgt:     NOW, THEREFORE, the Parties hereby agree as
follows:

 

II.

 

§ 1

Position / Vertretung

   

 

II.

 

§ 1

Position / Representation

1.   CB wurde durch Beschluss des Aufsichtsrates vom 9. Juli 2010 für die Zeit
vom 1. Juni 2011 bis zum 31. Mai 2014 zum Vorstandsmitglied bestellt.     1.  
By resolution of the supervisory board dated 9 July 2010, CB was appointed
Member of the Management Board for the time from 1 June 2011 to 31 May 2014. 2.
  Dienstsitz von CB ist der Sitz der Gesellschaft in Odelzhausen.     2.   The
regular place of office of CB is the registered seat of the Company in
Odelzhausen. 3.   CB vertritt die Gesellschaft nach Maßgabe des Gesetzes, der  
  3.   CB represents the Company in accordance with the laws, the provisions of



--------------------------------------------------------------------------------

Dienstvertrag // Herr Caspar Baumhauer / W.E.T. Automotive Systems AG    Seite 4
von 20

 

  Vorschriften des Gesellschaftsvertrages (Satzung) und den Beschlüssen des
Aufsichtsrats. Der Aufsichtsrat kann entscheiden, ob Einzel- oder
Gesamtvertretungsbefugnis erteilt wird. Der Aufsichtsrat ist berechtigt, eine
Geschäftsordnung für den Vorstand zu erlassen, in der unter anderem
Geschäftsbereiche, Aufgaben und Verantwortungen der einzelnen
Vorstandsmitglieder abgegrenzt werden. CB wird zum Vorstandsvorsitzenden
bestimmt.       the articles of association and the resolutions of the
supervisory board. The supervisory board may grant sole power or joint power of
representation. The supervisory board is entitled to enact internal rules of
procedure for the management board, defining, inter alia, the business areas,
tasks and responsibilities of each Member of the Management Board. CB will be
appointed chairman of the management board. 4.   Der Vorstand bedarf der
Zustimmung zu den Geschäften, die die jeweilige Satzung oder der Aufsichtsrat,
sofern aktienrechtlich und satzungsgemäß zulässig, für zustimmungsbedürftig
erklären. Bei unterschiedlichen Regelungen in der Satzung oder in
Aufsichtsratsbeschlüssen gilt vorrangig die für den Vorstand restriktivere
Regelung.     4.   The management board requires the approval for such actions
which the respective articles of association or the supervisory board, to the
extent permissible under stock corporation law and the articles of association,
declare as being subject to approval. In case of contradictory provisions in the
articles of association or in resolutions of the supervisory board, such
regulation shall apply which is more restrictive for the management board. 5.  
Sofern Einzelvertretungsbefugnis erteilt ist, ist sie im Innenverhältnis
dahingehend beschränkt, dass eine Zweitunterschrift und damit die Zustimmung
eines anderen Vorstandsmitglieds benötigt wird für alle Geschäfte, die nach der
Geschäftsordnung des Vorstands der vorherigen Zustimmung des Aufsichtsrats
bedürfen.     5.   In case sole power of representation is granted, it is
limited internally in such way that a second signature and, therefore, the
approval of a further Member of the Management Board is required for all actions
which require, pursuant to the internal rules of procedure of the management
board, the prior approval of the supervisory board.



--------------------------------------------------------------------------------

Dienstvertrag // Herr Caspar Baumhauer / W.E.T. Automotive Systems AG    Seite 5
von 20

 

§ 2

Vergütung

   

§ 2

Remuneration

1.   CB erhält ein jährliches Bruttogehalt von EUR 450.000 („Grundgehalt“),
zahlbar in zwölf gleichen Raten jeweils am Ende eines Monats. Soweit die
Tätigkeit von CB in einem Vertragsjahr unterjährig beginnt oder endet, ist das
Jahresgrundgehalt zeitanteilig geschuldet. Mit der Vergütung sind sämtliche
Überstunden abgegolten.     1.   CB is entitled to an annual gross salary in the
amount of EUR 450,000 (“Base Salary”), payable in twelve identical rates at the
end of each calendar month. To the extent the functions of CB start or end
during a contract year, the Base Salary is owed pro rata temporis. The
remuneration includes all overtime. 2.   Zusätzlich zum Grundgehalt erhält CB
eine jährliche erfolgsabhängige Tantieme, die sich nach Maßgabe der in
Anlage 2.2 vorgesehenen Regelung errechnet.     2.   In addition to the Base
Salary, CB is entitled to an annual performance-based management bonus which is
calculated in accordance with the provisions set forth in Annex 2.2. 3.  
Vorbehaltlich der Regelungen in § 2 Abs. 2 in Verbindung mit Anlage 2.2 ist die
erfolgsabhängige Tantieme in dem Monat, in dem der Jahresabschluss festgestellt
wird, abzurechnen und ist dann auch fällig.     3.   Subject to the provisions
in Section 2 para. 2 in conjunction with Annex 2.2, the performance-based
management bonus shall be calculated and is due in the month in which the annual
financial statements are approved. 4.   Erbringt CB während seiner Amtszeit
besondere Leistungen, die sich für die Gesellschaft oder ihre
Tochtergesellschaften nachhaltig vorteilhaft auswirken und die bei Abschluss
dieser Vereinbarung noch nicht absehbar waren, hat CB Anspruch auf eine
Sondervergütung. Die Höhe der Sondervergütung richtet sich nach dem für die
Gesellschaft oder ihre Tochtergesellschaften erzielten Vorteil und wird vom
Aufsichtsrat nach dessen Ermessen unter Berücksichtigung einer nachhaltigen
Unternehmensentwicklung und der Angemessenheit der Gesamtbezüge von CB bestimmt.
    4.   In case CB renders, during his term of office, extraordinary services
which lead to sustainably beneficial effects for the Company or its subsidiaries
and which were not foreseeable at the time of the conclusion of this Agreement,
CB is entitled to a special remuneration. The amount of the special remuneration
shall be based on the benefits achieved for the Company or its subsidiaries and
is determined by the supervisory board in its discretion under consideration of
a sustainable development of the Company and the adequateness of the entire
remuneration of CB.



--------------------------------------------------------------------------------

Dienstvertrag // Herr Caspar Baumhauer / W.E.T. Automotive Systems AG    Seite 6
von 20

 

§ 3

Gehaltsfortzahlung bei Krankheit

oder Tod

   

§ 3

Continued Payment in Case of Sickness

or Death

1.   Wird CB an der Ausübung seiner Tätigkeit durch Krankheit oder andere durch
ihn nicht verschuldete Gründe verhindert, so erhält er für die Dauer von sechs
Monaten, längstens jedoch bis zur Beendigung dieses Vertrages, sein
zeitanteiliges Grundgehalt gemäß § 2 Abs. 1 sowie die zeitanteilige Tantieme
gemäß § 2 Abs. 2 weiter.     1.   In case CB cannot fulfil his duties due to
sickness or other reasons for which he is not responsible, he is entitled to a
pro rata temporis payment of his Base Salary pursuant to Section 2 para. 1 and
the performance-based management bonus pursuant to Section 2 para. 2 for a
period of six months, at the longest, however, until the termination of this
agreement. 2.   Im Falle des Todes von CB erhält seine Witwe ein Drittel der
Gesamtbezüge gemäß vorstehendem § 2 Abs. 1 und 2 für das zum Zeitpunkt des Todes
laufende Geschäftsjahr.     2.   In case of death of CB, his widow is entitled
to the payment of one third of the total salary pursuant to Section 2 paras. 1
and 2 above for the business year in which the death occurred.

§ 4

Dienstwagen / Reisekosten

   

§ 4

Company Car / Travel Expenses

1.   Die Gesellschaft stellt CB einen Dienstwagen der Oberklasse zur Verfügung,
der auch privat genutzt werden kann. Die private Nutzung ist von CB gemäß den
jeweils gültigen deutschen steuerlichen Vorschriften als geldwerter Vorteil zu
versteuern. Der Anschaffungswert ist auf EUR 80.000 vor MwSt. begrenzt.     1.  
The Company shall make available to CB a company car of the premium segment
which may also be used for private purposes. The private use is taxable by CB as
financial benefit (geldwerter Vorteil) according to applicable German tax law,
as amended from time to time. The acquisition value is limited to EUR 80,000
(excluding VAT). 2.   Die Gesellschaft erstattet CB belegte Reisekosten und
Bewirtungsauslagen entsprechend den jeweils gültigen Festlegungen der
Gesellschaft und den jeweils gültigen deutschen steuerrechtlichen Richtlinien.  
  2.   The Company reimburses to CB travel and hospitality expenses upon
presentation of receipts in accordance with the rules of the Company and the
applicable German taxation guidelines, as amended from time to time.



--------------------------------------------------------------------------------

Dienstvertrag // Herr Caspar Baumhauer / W.E.T. Automotive Systems AG    Seite 7
von 20

 

§ 5

Urlaub

   

§ 5

Vacation

CB hat Anspruch auf einen angemessenen Jahresurlaub, dessen Zeitpunkt und Dauer
er selbst festlegt. Seinen Urlaub hat er in Abstimmung mit den übrigen
Vorstandsmitgliedern so zu disponieren, dass die Interessen des Unternehmens
vorrangig gewahrt bleiben.     CB is entitled to an appropriate annual vacation,
the point of time and the duration of which are determined by himself. He shall
determine his vacation in coordination with the other Members of the Management
Board in such way that the interests of the Company are predominantly respected.

§ 6

Sonstige Leistungen

   

§ 6

Additional Services

1.   Die Gesellschaft erstattet CB, wenn und soweit er von der
Versicherungspflicht befreit ist, jeweils 50% der Höchstbeiträge zur
gesetzlichen Rentenversicherung, Krankenversicherung, Pflegeversicherung und
Arbeitslosenversicherung. Bei Inanspruchnahme einer privaten Krankenversicherung
und privater Pflegeversicherung erstattet die Gesellschaft die Beiträge bis zu
den jeweils gesetzlich vorgeschriebenen Höchstbeiträgen.     1.   If and to the
extent CB is not subject to the statutory insurance obligation, the Company
reimburses to CB 50% of the maximum contributions to each of the statutory
pension, health, long-term care and unemployment insurance. If CB engages in a
private health and long-term care insurance, the Company reimburses to CB the
contributions up to the maximum contributions as determined by law. 2.   Die
Gesellschaft schließt für CB im Rahmen einer Gruppenunfallversicherung eine
Unfall- und Invaliditätsversicherung ab. Der Versicherungsschutz im Rahmen
dieser Versicherung umfasst alle beruflichen und außerberuflichen Unfälle. Die
Versicherungssumme ist auf EUR 1.000.000 bei Tod und auf EUR 2.000.000 bei
Invalidität abgeschlossen. Der Versicherungsschutz erlischt, sobald CB aus dem
Dienstverhältnis mit der Gesellschaft ausscheidet. Die Versicherungsprämien
trägt die Gesellschaft.     2.   The Company shall conclude an accident and
invalidity insurance for the benefit of CB as part of a group accident
insurance. The insurance protection within this insurance covers all business
and non-business related accidents. The insurance sum is EUR 1,000,000 in case
of death and EUR 2,000,000 in case of invalidity. The insurance protection ends
as soon as the services of CB for the Company are terminated. The insurance
premiums shall be borne by the Company.



--------------------------------------------------------------------------------

Dienstvertrag // Herr Caspar Baumhauer / W.E.T. Automotive Systems AG    Seite 8
von 20

 

3.   Für den Erwerb eines Anrechts von CB auf Sonderzahlungen in seine
betriebliche Altersversorgung gilt § 10 Abs. 4 dieser Vereinbarung.     3.   For
the acquisition of a right by CB to special payments into his company pension
scheme Section 10 para. 4 of this Agreement shall apply. 4.   Die bestehende D&O
Versicherung der Gesellschaft wurde per 30. Juni 2010 an die Erfordernisse des
AktG angepasst (Selbstbehalt des Vorstandsmitglieds).     4.   The existing D&O
insurance of the Company was adapted to the requirements of the AktG as of
30 June 2010 (deductible of the Member of the Management Board).

§ 7

Nebentätigkeit

     

§ 7

Secondary Occupations

1.   CB verpflichtet sich, seine ganze Arbeitskraft in den Dienst der
Gesellschaft zu stellen und die Interessen der Gesellschaft nach besten Kräften
zu fördern. Soweit das Wohl der Gesellschaft es erfordert, wird CB der
Gesellschaft jederzeit auch über die betriebsübliche Arbeitszeit hinaus zur
Verfügung stehen.     1.   CB undertakes to devote his entire working capacity
to the service of the Company and to make best efforts to promote the interests
of the Company. To the extent required for the benefit of the Company, CB will
be available for the Company at any time, also in extension of the customary
working time. 2.   Jede weitere entgeltliche oder unentgeltliche Beschäftigung
und / oder unmittelbare oder mittelbare Beteiligung an anderen Unternehmen jeder
Art bedarf der vorherigen schriftlichen Zustimmung des Aufsichtsrats. Dies gilt
nicht für den üblichen Erwerb von Aktien oder sonstigen Geschäftsanteilen zu
Investitionszwecken. Die Mitgliedschaft in Vertretungsgremien oder in
Aufsichtsgremien anderer Gesellschaften ist dem Aufsichtsrat schriftlich
anzuzeigen.     2.   Any other occupation, against payment or nonpaid, and / or
any direct or indirect participation in other companies of any kind require the
prior written consent of the supervisory board. This does not apply for the
customary acquisition of stock or other shares for investment purposes. The
supervisory board has to be informed in writing about memberships in other
companies’ administrative or supervisory bodies.



--------------------------------------------------------------------------------

Dienstvertrag // Herr Caspar Baumhauer / W.E.T. Automotive Systems AG    Seite 9
von 20

 

§ 8

Diensterfindungen

   

§ 8

Service Inventions

1.   Für Erfindungen und qualifizierte technische Verbesserungsvorschläge gelten
die Regelungen des Gesetzes über Arbeitnehmererfindungen in seiner jeweils
gültigen Fassung entsprechend.     1.   With regard to inventions and qualified
technical improvement proposals the provisions of the German Employee Inventions
Act (Gesetz über Arbeitnehmererfindungen), as amended from time to time, shall
apply mutatis mutandis. 2.   Die Parteien sind sich darüber einig, dass eine
etwaige Vergütung für eine von der Gesellschaft in Anspruch genommene
Diensterfindung mit der Zahlung des Grundgehalts gemäß obigem § 2 Abs. 1
vollständig abgegolten ist.     2.   The Parties agree that any possible
remuneration for an invention called upon by the Company is fully compensated by
the payment of the Base Salary pursuant to Section 2 para. 1 above.

§ 9

Geheimhaltung /

Rückgabe von Unterlagen

   

§ 9

Confidentiality /

Return of Documents

1.   CB ist verpflichtet, insbesondere auch während der Zeit nach Beendigung
dieses Dienstvertrages, alle vertraulichen Informationen über das Geschäft, die
Vertragsbeziehungen, Abschlüsse, Geschäfte oder besonderen Angelegenheiten der
Gesellschaft oder von verbundenen Unternehmen geheim zu halten und diese
Informationen nicht für seinen eigenen oder den Nutzen anderer zu verwenden.
„Vertraulich“ in diesem Sinne sind insbesondere die in vorstehendem § 8
bezeichneten Erfindungen, Urheberrechte sowie das Know-how.     1.   CB is
obliged, in particular also after the termination of this service agreement, to
keep confidential all confidential information regarding the business, the
contractual relationships, agreements, business affairs or special matters of
the Company or of affiliated companies and to use this information not for his
own benefit or for the benefit of third parties. “Confidential” in this sense
are in particular the inventions as mentioned in Section 8 above, copyrights as
well as the know-how. 2.   Während des Dienstverhältnisses wird CB auf Verlangen
der Gesellschaft, spätestens aber bei Beendigung des Dienstverhältnisses
unaufgefordert, der Gesellschaft alle in seinem Besitz     2.   CB shall return,
during the term of his services, on the Company’s request, at the latest,
however, upon termination of his services without request by the Company being
necessary, all files and



--------------------------------------------------------------------------------

Dienstvertrag // Herr Caspar Baumhauer / W.E.T. Automotive Systems AG    Seite
10 von 20

 

  befindlichen oder seinem Zugriff unterliegenden Akten und sonstigen den
Geschäftsbetrieb der Gesellschaft oder verbundener Unternehmen betreffende
Unterlagen - insbesondere alle Pläne, Kunden, Preislisten, Druckmaterial,
Urkunden, Zeichnungen, Notizen, Entwürfe - sowie Kopien davon zurückgeben, ohne
Rücksicht darauf, ob er sie von der Gesellschaft selbst oder von verbundenen
Unternehmen erhalten hat. Sinngemäß gilt das Gleiche für nicht körperliche
Informationen und Materialien, z.B. Computerprogramme oder auf Datenträgern
gespeicherte Informationen.       further documents related to the Company’s
business or the business of affiliated companies - in particular all plans,
clients, price lists, print material, deeds, drawings, notes, drafts - as well
as copies thereof which are in his possession or which he has access to,
regardless of whether he has received them from the Company or an affiliated
company. The same shall apply mutatis mutandis to all non-physical information
and materials, e.g. computer software and information saved on storage mediums.

§ 10

Laufzeit

     

§ 10

Term

1.   Diese Vereinbarung wird mit Wirkung zum 01.06.2005 geschlossen und endet am
31. Mai 2014, ohne dass es einer Kündigung bedarf. Sie tritt an die Stelle des
(bisherigen) Dienstvertrags in der Fassung des Ersten Nachtrags und des Zweiten
Nachtrags. Sämtliche bisherigen Vereinbarungen zwischen den Parteien werden
hiermit ausdrücklich aufgehoben.     1.   This Agreement is entered into as of 1
June 2005 and ends on 31 May 2014 without a termination declaration being
necessary. It shall replace the (hitherto existing) Service Agreement in the
version of the First Amendment and of the Second Amendment. All hitherto
existing agreements between the Parties are hereby expressly cancelled. 2.   Das
Recht zur außerordentlichen Kündigung dieser Vereinbarung aus wichtigem Grund
durch beide Seiten bleibt unberührt. Im Fall eines Widerrufs der Bestellung von
CB als Vorstandsmitglied / einer Freistellung von CB sind etwaige Zahlungen aus
dem bestehenden Vertragsverhältnis auf maximal das Zweifache des Grundgehalts
gemäß § 2 Abs. 1 begrenzt, zuzüglich der Weiternutzung für maximal 2 Jahre des
Dienstwagens, alternativ des entsprechenden     2.   The right of both Parties
to terminate this Agreement for good cause remains unaffected. In case of
revocation of the appointment of CB as Member of the Management Board / a
release of CB, all potential payments according to the existing contractual
relationship are limited to twice the Base Salary pursuant to Section 2 para. 1
plus the continued use of the company car for not more than two years,
alternatively the respective financial benefit (geldwerter Vorteil). Para. 5 of
this Section 10 remains



--------------------------------------------------------------------------------

Dienstvertrag // Herr Caspar Baumhauer / W.E.T. Automotive Systems AG    Seite
11 von 20

 

  geldwerten Vorteils. Absatz 5 dieses § 10 bleibt unberührt.       unaffected.
3.   Die Gesellschaft ist berechtigt, CB während der Laufzeit dieser
Vereinbarung jederzeit von seiner Tätigkeit für die Gesellschaft freizustellen.
Dies gilt insbesondere im Fall eines Widerrufs der Bestellung von CB als
Vorstandsmitglied.     3.   The Company is entitled to release CB from his
services for the Company at any time during the term of this Agreement. This
applies in particular in case of a revocation of the appointment of CB as Member
of the Management Board. 4.   Für den Fall, dass das Vertragsverhältnis
ordnungsgemäß ausläuft und auf Wunsch nicht verlängert wird, spätestens bei
Erreichen des gesetzlichen Rentenalters, erwirbt CB Anrecht auf eine
Sonderzahlung in seine betriebliche Altersversorgung. Der Betrag errechnet sich
auf Basis von EUR 60.000 für jedes volle Jahr als Vorstandsmitglied, beginnend
mit und einschließlich des am 1. Juni 2011 beginnenden Vertragsjahres. Diese
Sonderzahlung wird fällig zu Beginn des dem einvernehmlichen Vertragsauslauf
folgenden Kalenderjahres. Eine weitere einmalige Sonderzahlung in die
betriebliche Altersversorgung von EUR 120.000 wird fällig nach dem
einvernehmlichen Auslaufen der Bestellungsperiode 1. Juni 2014 bis 31. Mai 2017.
    4.   In case the contractual relationship expires orderly and is, upon
request, not extended, at the latest when the statutory retirement age is
reached, CB acquires the right to a special payment into his company pension
scheme. The amount is calculated on a base of EUR 60,000 for each complete year
as Member of the Management Board, starting with and including the contractual
year beginning on 1 June 2011. This special payment becomes due at the beginning
of the calendar year following the consensual expiry of the contractual
relationship. A further one-time special payment into the company pension scheme
of EUR 120,000 becomes due after the appointment period from 1 June 2014 to
31 March 2017 has expired consensually.

§ 11

Verschiedenes

   

§ 11

Miscellaneous

1.   Änderungen und / oder Ergänzungen dieser Vereinbarung, einschließlich
dieses Schrifterfordernisses, bedürfen zu ihrer Wirksamkeit der Schriftform.
Dies gilt auch für die Aufhebung dieser Klausel.     1.   Amendments and / or
supplements to this Agreement, including this written form requirement, must be
made in writing in order to be effective. This does also apply to the
cancellation of this clause.



--------------------------------------------------------------------------------

Dienstvertrag // Herr Caspar Baumhauer / W.E.T. Automotive Systems AG    Seite
12 von 20

 

2.   Sollten einzelne Bestimmungen dieser Vereinbarung unwirksam sein oder
werden, so berührt dies die Gültigkeit der übrigen Bestimmungen nicht. Anstelle
der unwirksamen Bestimmung soll eine angemessene Regelung treten, die dem am
nächsten kommt, was die Parteien nach ihrer wirtschaftlichen Zwecksetzung
gewollt haben. Das gleiche gilt im Falle einer vertraglichen Lücke.     2.   In
case individual provisions of this Agreement are or become invalid, this shall
not affect the validity of the remaining provisions. The invalid provision shall
be replaced by an adequate provision which comes closest to the economic
intentions of the Parties. The same shall apply in case of a gap in this
Agreement. 3.   Diese Vereinbarung unterliegt dem Recht der Bundesrepublik
Deutschland. Gerichtsstand für alle sich aus oder in Zusammenhang mit dieser
Vereinbarung ergebenden Streitigkeiten ist, soweit gesetzlich zulässig, München.
    3.   This Agreement is subject to the laws of the Federal Republic of
Germany. Place of jurisdiction for all disputes arising out of or in connection
with this Agreement is, as far as legally permissible, Munich. 4.   Die deutsche
Fassung dieser Vereinbarung ist maßgeblich.     4.   The German version of this
Agreement shall prevail. Odelzhausen, den 05.07.2011    

    /s/ Dr. Franz Scherer _

   

/s/ Caspar Baumhauer

W.E.T. Automotive Systems

 

Aktiengesellschaft,

 

hier vertreten durch den Aufsichtsrat /

 

here represented by the supervisory board,

 

dieser vertreten durch den Aufsichtsratsvorsitzenden /

 

the latter represented by its chairman,

 

Dr. Franz Scherer

    Caspar Baumhauer



--------------------------------------------------------------------------------

Dienstvertrag // Herr Caspar Baumhauer / W.E.T. Automotive Systems AG    Seite
13 von 20

 

Anlage 2.2     Annex 2.2 Zusätzlich zum Grundgehalt erhält das Vorstandsmitglied
eine jährliche erfolgsabhängige Tantieme (der „Bonus“), die an die Entwicklung
des Unternehmenswertes (EVA, Stern Stewart) der W.E.T-Gruppe nach Maßgabe der
folgenden Regelungen gekoppelt ist:     In addition to the Base Salary, the
Member of the Management Board is entitled to an annual performance-based
management bonus (the “Bonus”) which is linked to the development of the
enterprise value (EVA, Stern Stewart) of the W.E.T. Group in according to the
following provisions: 1.   Basis für den Bonus ist das Erreichen von bestimmten
EVA-Werten, die sich auf die gesamte W.E.T.-Gruppe beziehen (die
„EVA-Zielwerte“). Die EVA-Zielwerte werden für einen Zeitraum von jeweils 3
(drei) Jahren einvernehmlich zwischen dem Vorstand und dem Aufsichtsrat
festgelegt, erstmals beginnend mit dem Geschäftsjahr 2011 für die Jahre 2011 bis
2013.     1.   The Bonus is based on the achievement of certain EVA values with
regard to the entire W.E.T. Group (the “EVA Target Values”). The EVA Target
Values are consensually determined by the management board and the supervisory
board for a period of 3 (three) years, for the first time beginning with the
business year 2011 for the years 2011 to 2013. 2.   Die EVA-Zielwerte basieren
hierbei auf einem mit dem Vorstand abgestimmten Berechnungsmodell von Stern
Stewart und basieren auf den vorläufigen Abschlusszahlen für das Geschäftsjahr
2010 und den Budgetzahlen für die Jahre 2011 bis 2013. Ob die EVA-Zielwerte
erreicht werden, richtet sich nach der als Anlage beigefügten Berechnung.     2.
  The EVA Target Values are based on a calculation model according to Stern
Stewart, as agreed upon with the management board, and are based on the
preliminary year-end figures for the business year 2010 and the budget figures
for the years 2011 to 2013. Whether or not the EVA Target Values are achieved,
depends on the calculation attached hereto as annex. 3.   Bei Erreichen der
EVA-Zielwerte ergibt sich ein Bonus in Höhe von 100 %, der 50 % des
Grundgehaltes des Vorstandsmitglieds nach § 2 Abs. 1 des Dienstvertrages
entspricht (der „Basis-Bonus“). Der Zielerreichungsgrad kann für die Zwecke der
Berechnung des Bonuses niedrigstenfalls -100 % und maximal +300 % (der
„Maximal-Bonus“) betragen. Bei Über- oder Unterschreitungen innerhalb dieser    
3.   Upon achievement of the EVA Target Values, a Bonus of 100 % arises which
equals 50 % of the Base Salary of the Member of the Management Board pursuant to
Section 2 para. 1 of the service agreement (the “Base Bonus”). The degree of
target achievement may be, for calculation purposes, as a minimum -100 % and as
a maximum +300 % (the “Maximum Bonus”). In case of exceedance or shortfall
within



--------------------------------------------------------------------------------

Dienstvertrag // Herr Caspar Baumhauer / W.E.T. Automotive Systems AG    Seite
14 von 20

 

  Bandbreite ist der Zielerreichungsgrad linear zu ermitteln.       this range,
the degree of target achievement is to be determined straight proportionally. 4.
  Nach Ablauf des Geschäftsjahres wird auf Grundlage des konsolidierten IFRS
Konzernabschlusses der W.E.T.-Gruppe der Zielerreichungsgrad für die
EVA-Zielwerte durch den Aufsichtsrat festgestellt und der sich danach zu
errechnende Bonus ermittelt. Bei Änderungen des Konsolidierungskreises während
des laufenden Geschäftsjahres sind die jeweiligen festgelegten EVA-Zielwerte
-soweit erforderlich - anzupassen. Die Anpassung erfolgt pro rata temporis
einvernehmlich zwischen dem Aufsichtsrat und allen Vorstandsmitgliedern unter
Bezugnahme und Berücksichtigung der maßgeblichen Vorjahreszahlen der neu zu
konsolidierenden bzw. zu dekonsolidierenden Gesellschaft(en) durch entsprechende
Erhöhung bzw. Reduzierung der betroffenen EVA-Zielwerte.     4.   After the end
of the business year the degree of target achievement for the EVA Target Values
is determined by the supervisory board based on the IFRS consolidated financial
statements of the W.E.T. Group, and the Bonus resulting thereafter is to be
determined. In case of changes of the consolidated companies during the business
year, the respectively determined EVA Target Values are to be adjusted, if
necessary. The adjustment shall be made pro rata temporis consensually between
the supervisory board and all Members of the Management Board with reference to
and taking into consideration of the relevant prior-year figures of the
company/-ies to be additionally consolidated or to be unconsolidated by increase
or decrease of the concerned EVA Target Values, respectively. 5.   Der Bonus
berechnet sich als Multiplikation von Basis-Bonus mal Zielerreichungsgrad.
Insofern kann der Bonus auch negativ sein. Er kann aber nicht höher als das
Dreifache des Basis-Bonus sein.     5.   The Bonus is calculated by multiplying
the Base Bonus with the degree of target achievement. Therefore, the Bonus can
also be negative. But it may not exceed the amount of three times the Base
Bonus. 6.   Das Entstehen und die Auszahlung des Bonus unterliegt Restriktionen
(„Bonus-Bank“), um die Nachhaltigkeit der Anreizwirkung durch die
erfolgsabhängige Tantieme zu gewährleisten:     6.   The arising and the payout
of the Bonus is subject to certain restrictions (“Bonus Bank”), in order to
guarantee the sustainability of the incentive by the performance-based
management bonus:   a.   Sofern der Zielerreichungsgrad 0 % bis einschließlich
+100 % beträgt,       a.   If the degree of target achievement is 0 % up to
+100 %, the Bonus to



--------------------------------------------------------------------------------

Dienstvertrag // Herr Caspar Baumhauer / W.E.T. Automotive Systems AG    Seite
15 von 20

 

      ist der hierauf zu zahlende Bonus vollständig in dem Monat, in dem der
Jahresabschluss festgestellt wird, abzurechnen. Der Bonus ist dann auch fällig
und auf das der Gesellschaft bekannte Konto des Vorstandsmitglieds nach Abzug
von Steuern und sonstigen Abgaben (die „Abgaben“) auszuzahlen.             be
paid thereon is to be fully determined in the month in which the annual
financial statements are approved. The Bonus is then also due and to be
transferred to the bank account of the Member of the Management Board which is
known to the Company after deduction of taxes and additional levies (the
“Levies”).    b.    Sofern der Zielerreichungsgrad mehr als +100 % beträgt, ist
der Bonus          b.    If the degree of target achievement is higher than
+100 %, the Bonus is       i.    in Höhe des nach Ziffer 6 lit. a errechneten
Betrages in dem Monat, in dem der Jahresabschluss festgestellt wird,
abzurechnen. Dieser Teil des Bonuses ist dann auch fällig und auf das der
Gesellschaft bekannte Konto des Vorstandsmitgliedes nach Abzug von Abgaben
auszuzahlen;             i.    to be determined in the amount to be calculated
pursuant to Section 6 lit. a in the month in which the annual financial
statements are approved. This part of the Bonus is then also due and to be
transferred to the bank account of the Member of the Management Board which is
known to the Company after deduction of Levies;       ii.    in Höhe des
Restbetrages („Überschießender Bonus“) in die bei der Gesellschaft rechnerisch
geführte Bonus-Bank des Vorstandsmitgliedes einzustellen; die Einstellung in die
Bonus-Bank erfolgt 12 Monate nach Feststellung des Überschießenden Bonuses.   
         ii.    to the amount remaining (“Excessive Bonus”) to be credited to
the Bonus Bank of the Member of the Management Board which is to be run by the
Company in virtual form; the Excessive Bonus is to be credited to the Bonus Bank
12 months after its determination.   

c.

   Sofern der Zielerreichungsgrad zwischen -100 % (einschließlich) und 0 %
(ausschließlich) liegt, erfolgt in dem Monat, in dem der Jahresabschluss
festgestellt wird, keine Auszahlung eines Basis-Bonuses, sondern der negative
Bonus wird als Abzugsposten in die bei der Gesellschaft rechnerisch          c.
   If the degree of target achievement is between -100 % (inclusive) and 0 %
(exclusive), no Base Bonus is paid out in the month in which the annual
financial statements are approved, but the negative Bonus is to be accounted for
deduction in the Bonus Bank of the Member of the Management Board which is to be



--------------------------------------------------------------------------------

Dienstvertrag // Herr Caspar Baumhauer / W.E.T. Automotive Systems AG    Seite
16 von 20

 

      geführte Bonus-Bank des Vorstandsmitgliedes eingestellt („Negativer
Bonus“).             run by the Company in virtual form (“Negative Bonus”).   
d.    Die in die bei der Gesellschaft rechnerisch geführte Bonus-Bank des
Vorstandsmitglieds eingestellten Überschießenden Boni sind mit eingestellten
Negativen Boni innerhalb der Bonus-Bank zu verrechnen und der so ermittelte
Saldo in der Bonus-Bank festzuhalten („Saldo Bonus“). Der Saldo Bonus kann
negativ, jedoch kann er in Summe nicht niedriger als -100 % sein.          d.   
The Excessive Bonuses credited to the Bonus Bank of the Member of the Management
Board which is to be run by the Company in virtual form are to be settled with
Negative Bonuses credited to the Bonus Bank, and the balance resulting therefrom
is to be registered with the Bonus Bank (“Balance Bonus”). The Balance Bonus can
be negative, but its sum cannot be less than -100 %.    e.    Jedes Jahr,
beginnend mit dem Geschäftsjahr 2012, ist ein positiver Saldo Bonus in Höhe
eines Betrages, der 33 % des Saldo Bonuses entspricht, in dem Monat, in dem der
Jahresabschluss festgestellt wird, abzurechnen, d.h. der positive Saldo Bonus in
der Bonus-Bank verringert sich entsprechend. Dieser Teil des Bonuses ist dann
auch fällig und auf das der Gesellschaft bekannte Konto des Vorstandsmitgliedes
nach Abzug von Abgaben auszuzahlen.          e.    Starting with the business
year 2012, each year a positive Balance Bonus is to be settled in the amount of
33 % of the Balance Bonus in the month in which the annual financial statements
are approved, i.e. the positive Balance Bonus in the Bonus Bank decreases
accordingly. This part of the Bonus is then also due and to be transferred to
the bank account of the Member of the Management Board which is known to the
Company after deduction of Levies. 7.    Bei Beendigung des Dienstvertrages des
Vorstandsmitgliedes ist die Bonus-Bank 12 Monate nach Beendigung des
Dienstvertrages (die „Nachlaufphase“) auf Basis des Saldo Bonuses und unter
Berücksichtigung des Grundes der Beendigung abzurechnen. Das bedeutet, dass sich
der bei der Gesellschaft in der rechnerisch geführten Bonus-Bank des
Vorstandsmitglieds ausgewiesene Saldo Bonus in Abhängigkeit vom
Zielerreichungsgrad in der       7.    Upon termination of the service agreement
of the Member of the Management Board, the Bonus Bank is to be finally settled
12 months after the termination of the service agreement (the “Follow-Up
Period”), based on the Balance Bonus and under consideration of the reason for
the termination. This means that the Balance Bonus shown in the Bonus Bank of
the Member of the Management Board, which is to be run by the Company in virtual
form, can change depending on the degree of target



--------------------------------------------------------------------------------

Dienstvertrag // Herr Caspar Baumhauer / W.E.T. Automotive Systems AG    Seite
17 von 20

 

  Nachlaufphase noch verändern kann.       achievement in the Follow-Up Period.
  a.   Erfolgt die Beendigung des Dienstvertrages des Vorstandsmitglieds aus
Gründen, die ihn als Good Leaver (s.u. lit. h) qualifizieren, so kann sich der
Saldo Bonus in der Nachlaufphase verringern oder erhöhen.       a.   In case the
termination of the service agreement of the Member of the Management Board
occurs for reasons qualifying him as Good Leaver (see lit. h below), the Balance
Bonus can decrease or increase during the Follow-Up Period.   b.   Erfolgt die
Beendigung des Dienstvertrages des Vorstandsmitglieds aus Gründen, die ihn als
Bad Leaver (s.u. lit. g) qualifizieren, so ist der Saldo Bonus nach der
Nachlaufphase maximal Null und es erfolgt auf jeden Fall keine Ausschüttung an
das Vorstandsmitglied. Der Saldo Bonus kann sich aber in der Nachlaufphase auch
verringern und damit negativ werden.       b.   In case the termination of the
service agreement of the Member of the Management Board occurs for reasons
qualifying him as Bad Leaver (see lit. g below), the Balance Bonus equals at
most zero at the end of the Follow-Up Period, and there is no payout to the
Member of the Management Board. However, the Balance Bonus can also decrease in
the Follow-Up Period, and thus become negative.   c.   Eine Veränderung greift
nur dann ein, wenn der Zielerreichungsgrad innerhalb der Nachlaufphase kleiner
als 0 % ist oder größer als +200 %. Bei einem Zielerreichungsgrad innerhalb der
Nachlaufphase, der gleich oder größer als 0 %, aber gleich oder kleiner als
+200 % ist, erfolgt keine Veränderung. Ist der Zielerreichungsgrad größer als
+200 %, so ist für die Veränderung des Saldo Bonus nur ein die Schwelle von
+200 % überschießender Zielerreichungsgrad bis maximal +300 % für die
Veränderung anzusetzen, so dass eine Veränderung in diesem Fall maximal +100 %
betragen kann.       c.   There will only be a change in case the degree of
target achievement within the Follow-Up Period is less than 0 % or higher than
+200 %. If the degree of target achievement within the Follow-Up Period is
higher than or equal to 0 %, but less than or equal to +200 %, there will be no
change. If the degree of target achievement is higher than +200 %, only a degree
of target achievement exceeding +200 % up to +300 % is applicable for the change
of the Balance Bonus, so that in this case a change can be at most +100 %.   d.
  Bei einer unterjährigen Beendigung des Dienstvertrages wird der Aufsichtsrat
der Gesellschaft zum       d.   If the service agreement is terminated in the
course of a year, the supervisory board of the Company



--------------------------------------------------------------------------------

Dienstvertrag // Herr Caspar Baumhauer / W.E.T. Automotive Systems AG    Seite
18 von 20

 

      Ende der Nachlaufphase die Höhe des Zielerreichungsgrades nach billigem
Ermessen festlegen.             will determine the degree of target achievement
at the end of the Follow-Up Period in its equitable discretion.    e.    Erfolgt
die Beendigung des Dienstvertrages des Vorstandsmitgliedes aus Gründen, die ihn
als Good Leaver (s.u. lit. h) qualifizieren und sofern am Ende der Nachlaufzeit
ein positiver Saldo Bonus besteht, wird eine Zahlung in Höhe eines Betrages, der
dem dann festgestellten positiven Saldo Bonus entspricht, mit einem Abschlag von
10 % auf diesen Betrag fällig. Der so ermittelte Betrag ist auf das der
Gesellschaft bekannte Konto des Vorstandsmitgliedes nach Abzug von Abgaben
auszuzahlen.          e.    In case the termination of the service agreement of
the Member of the Management Board occurs for reasons qualifying him as Good
Leaver (see lit. h below), and if there is, at the end of the Follow-Up Period,
a positive Balance Bonus, a payment becomes due in the amount which equals the
positive Balance Bonus determined at that time, with a deduction of 10 %. The
amount thus determined is to be transferred to the bank account of the Member of
the Management Board which is known to the Company after deduction of Levies.   
f.    Sofern am Ende der Nachlaufzeit ein negativer Saldo Bonus festgestellt
wird, und          f.    If, at the end of the Follow-Up Period, a negative
Balance Bonus is determined, and       i.    die Beendigung des Dienstvertrages
des Vorstandsmitgliedes aus Gründen erfolgt, die ihn als Good Leaver
qualifizieren, so hat das Vorstandsmitglied einen Betrag in Höhe von 50 % des
dann festgestellten negativen Saldo Bonus (ohne darauf entfallende Abgaben) an
die Gesellschaft zurückzuzahlen; oder             i.    the termination of the
service agreement of the Member of the Management Board occurs for reasons
qualifying him as Good Leaver, the Member of the Management Board has to pay
back to the Company an amount of 50 % of the negative Balance Bonus then
determined (excluding Levies related thereto); or       ii.    die Beendigung
des Dienstvertrages des Vorstandsmitgliedes aus Gründen erfolgt, die ihn als Bad
Leaver qualifizieren, so hat das Vorstandsmitglied einen Betrag in Höhe des dann
festgestellten             ii.    the termination of the service agreement of
the Member of the Management Board occurs for reasons qualifying him as Bad
Leaver, the Member of the Management Board has to pay back to the Company the



--------------------------------------------------------------------------------

Dienstvertrag // Herr Caspar Baumhauer / W.E.T. Automotive Systems AG    Seite
19 von 20

 

      negativen Saldo Bonus (ohne darauf entfallende Abgaben) an die
Gesellschaft zurückzuzahlen.           amount of the negative Balance Bonus then
determined (excluding Levies related thereto).     Eine
Rückzahlungsverpflichtung des Vorstandsmitglieds besteht nur soweit und nur in
der Höhe wie das Vorstandsmitglied in der Vergangenheit aufgrund der
erfolgsabhängigen Tantieme Bonuszahlungen erhalten hat. Das Vorstandsmitglied
haftet für die Rückzahlungsverpflichtung nicht mit seinem von der Gesellschaft
erhaltenen Grundgehalt.         A payback obligation of the Member of the
Management Board exists only to the extent and up to the amount in which the
Member of the Management Board has received Bonus payments in the past due to
the performance-based management bonus. As regards the payback obligation, the
Member of the Management Board is not liable with his Base Salary received by
the Company.     Der Aufsichtsrat kann nach billigem Ermessen auf eine
Rückzahlung eines Bonuses nach diesem lit. f ganz oder teilweise verzichten.    
    The supervisory board may waive a payback of the Bonus pursuant to this
lit. f fully or partly in its equitable discretion.     Die jeweils so
ermittelten Beträge sind von dem Vorstandsmitglied innerhalb von 60 Werktagen
nach Mitteilung durch die Gesellschaft auf ein von der Gesellschaft dem
Vorstandsmitglied mitgeteiltes Konto einzuzahlen. Hieraus erfolgende
Erstattungen für Abgaben auf die ursprünglichen Boni-Zahlungen stehen der
Gesellschaft zu.         The respective amounts thus determined are to be
transferred by the Member of the Management Board to a bank account named by the
Company within 60 business days following the notification by the Company. The
Company is entitled to reimbursements of Levies arising therefrom which relate
to the original Bonus payments.   g.   Als „Bad Leaver“ qualifiziert ein
Vorstandsmitglied, dessen Dienstvertrag durch die Gesellschaft aus wichtigem
Grund nach § 626 BGB beendet oder dessen Bestellung als Vorstandsmitglied aus
wichtigem Grund nach § 84 Abs. 3 AktG widerrufen wird.       g.   “Bad Leaver”
is a Member of the Management Board whose service agreement is terminated by the
Company for good cause pursuant to Section 626 of the German Civil Code
(Bürgerliches Gesetzbuch, BGB) or whose appointment as Member of the Management
Board is revoked for good cause pursuant to Section 84 para. 3 of the German
Stock Corporation Act



--------------------------------------------------------------------------------

Dienstvertrag // Herr Caspar Baumhauer / W.E.T. Automotive Systems AG    Seite
20 von 20

 

                     (Aktiengesetz, AktG).    h.    Als „Good Leaver“
qualifiziert ein Vorstandsmitglied, dessen Dienstvertrag aus Gründen endet, die
ihn nicht als Bad Leaver qualifizieren.          h.    “Good Leaver” is a Member
of the Management Board whose service agreement ends for reasons which do not
qualify him as Bad Leaver. 8.    Ein Berechnungsbeispiel ist als Anlage
beigefügt. [fehlt bislang]       8.    A sample calculation is attached as
annex. [hitherto missing]

* * *